Mr. Justice Sears delivered the opinion of the court. But two questions of fact were submitted to the determination of the jury in the trial in the Circuit Court, viz.: Did appellee authorize Sherman to act for her in withdrawing the value óf the ten shares'of stock, and if not, did appellee, after Sherman had withdrawn the shares and received the amounts due thereon, with knowledge of his acts, ratify them \ In disposing of this appeal we need to consider but one of the errors assigned, viz., the giving of one instruction. The instruction in question is as follows : “If from a consideration of the evidence you believe that the plaintiff did not authorize Frank M. Sherman to withdraw said money, or if from such consideration of the evidence you believe that the plaintiff, with full knowledge of the fact that said Sherman had withdrawn said money from said association (if from the evidence you believe she had such knowledge), did not ratify his action in that respect by taking the personal note of said Sherman for the payment of said money so withdrawn from said association by him (if from the evidence you believe such an act was such ratification) or otherwise, then your verdict should be for the plaintiff.” . This instruction is bad. In order to permit a recovery by appellee, it was necessary that the jury should find, not only that there was in fact no authority given to Sherman to act for her, but as well that she did not, with full knowledge of his acts, ratify them. The instruction in effect directs the jury that a recovery might he had if there was a. lack of authority to act, irrespective of any subse quent ratification, and equally, that a recovery was permittecl if there were no subsequent acts of ratification irrespective of an original authority to act. The instruction is also faulty, in that it submits to the jury a question as to whether the taking of the note would constitute a ratification. The evidence is conflicting. We can not say, after a careful examination of it all, that it is so conclusive in favor of either litigant as to warrant a trial court in directing a verdict. Therefore it was proper that the issues of fact be submitted to a jury; and therefore, too, it was important that the instructions to the jury should be accurate. For the error in the giving of this instruction, the judgment is reversed and the cause is remanded.